Detailed Action
This action is in response to RCE filed on 06/02/2022. 
This application was filed on 11/30/2020 which is continuation of application no. 15/325952 (now patent #10878180 B2) filed on further claims priority to PCT/KR2015/007768 having a filing date of 07/24/2015, which further claims foreign priority to Chines application 201410359715.6, filed on 07/25/2014, and Korean application no. 10-2015-0105219, filed on 07/24/2015
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
Claims 1-11 are rejected.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2022 has been entered.
 



Applicant's Response
In Applicant' s Response dated 06/02/2022, Applicant amended claims 1-2, 6-7, and 11.  Applicant argued against various rejections previously set forth in the Office Action mailed on 04/04/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 1 recites the limitation "the communicator" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the communicator" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-11 are rejected under 35 U.S.C. 101 as being directed to abstract idea without significantly more.  
Representative claim 1 is directed to method of editing text of an electronic device, the method comprising: 
receiving, via an input interface of the electronic device, a first text from a user, wherein the first text is to be transmitted, via the communicator of the electronic device, to a receiver; 
obtaining, by a controller of the electronic device, at least one second text that has been previously transmitted or received between the user and the receiver; 
Identifying, by the controller, a first structure of the first text and a second structure of the obtained at least one second text, wherein the first structure and the second structure includes at least one of a paragraph structure and a sentence structure; and 
changing, by the controller, at least part of the first text based on the first identified structure of the first text and the identified second structure of the obtained at least one second text; and
transmitting, via communicator of the electronic device, the changed at least part of the first text to the receiver.  
	
	As initial matter, it is not self-evident whether claim 1 as whole clearly improves a technology or computer functionality (MPEP 2016-05(a-h)); accordingly, the examiner continues 101 inquiry: 

Per prong 1, Step 2A, the above emphasized element/concepts are not meaningfully different than those concepts found by the courts to be abstract, namely:
Mental processes including concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and/or humans using pen and paper (see, October 2019 Patent Eligibility Guidance Update, 84 Fed. Reg. 55,942, hereinafter “PEG”).
Certain Methods Of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
In particular, manipulation or editing of text based on other texts clearly relates to pre-internet activity of writing/editing/authoring text based on other samples/templates of writings, compositions, and/or documents/contracts.  For example, students in grade school through college/university, are often asked to write essays, compositions, contracts, and subsequently, a instructor may review and markup the content of essay/composition/contracts pointing out to a student to follow an appropriate style of writing having various structure (e.g. into, middle, conclusion etc.) as provided by previous samples, notes, lessons, and/or books.  The student may subsequently, make edits, and reorganize their essay/composition/contract to the writing samples as pointed to by the instructor for subsequent submission/re-review.  Thus, recited emphasized portions “Identifying, a first structure of the first text and a second structure of the obtained at least one second text, wherein the first structure and the second structure includes at least one of a paragraph structure and a sentence structure; and changing, at least part of the first text based on the first identified structure of the first text and the identified second structure of the obtained at least one second text; and {communicating] the changed at least part of the first text to the receiver’ clearly falls into categories of Certain Methods Of Organizing Human Activity and/or Mental processes including concepts performed by humans using pen and paper that have been known and used for hundreds of years.    
Per prong 2, Step 2A, the additional elements of “receiving, via an input interface of the electronic device, a first text from a user, wherein the first text is to be transmitted, via the communicator of the electronic device, to a receiver; obtaining, by a controller of the electronic device, at least one second text that has been previously transmitted or received between the user and the receiver” are merely pre-solution data gathering steps that are not indicative of integration into a practical application and are properly construed as insignificant extra-solution activity (see, MPEP 2106.05(g)).  Furthermore, the additional limitation of “transmitting, via communicator of the electronic device… text to the receiver” is merely post solution Insignificant Extra-Solution Activity of sending or outputting the data (see. MPEP 2106.05 (g)).  Additionally, the recited claim limitations do not improve the functionality of the electronic device or achieve improved technical results. 
Per Step 2B, the limitations “receiving, via an input interface of the electronic device, a first text from a user, wherein the first text is to be transmitted, via the communicator of the electronic device, to a receiver; obtaining, by a controller of the electronic device, at least one second text that has been previously transmitted or received between the user and the receiver…“transmitting, via communicator of the electronic device… text to the receiver” are merely data gathering and outputting steps that are well known and routine (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)”, and MPEP 2106.05(g)).  Accordingly, the above limitations singularly or in combination do not result in the claim as a whole amounting to significantly more than the judicial exception.
Accordingly, claim 1 is rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
Independent claims 6 and 11 are device and medium claims corresponding to method claim 1 and are of substantially same scope. 
Accordingly, claims 6 and 11 are rejected under the same rational as set forth for claim 1. 
At least due dependency, claims 2-5, and 7-10 are rejected under the same rational as set forth for claims 1, 6, and 11 or not including any limitation that is indicative of integration into a practical application and/or singularly or in combination resulting in the claims as a whole amounting to significantly more than the judicial exception. 
	

Response to Arguments
	Applicant’s arguments filed on 06/02/2022 have been fully considered but they are not persuasive and/or moot in view of new/modified grounds of rejections. 

	Applicant argues that “Claim 1 is viewed as a whole, eligibility is self-evident, then Claim 1 qualifies under §101, and the rejection must be withdrawn. The Examiner has not provided any
analysis under the streamlined review of Claim 1, as a whole, and for at least this reason the rejection is improper and must be withdrawn” (response page 6-8). 
	The examiner disagrees. 
It is not self-evident whether claim 1 as whole clearly improves a technology or computer functionality (MPEP 2016-05(a-h)); and applicant fails to provide any reasoning or rational as to what/how the claimed subject improves technology/computer functionality. 
Accordingly, applicant’s argument is not persuasive. 
	
	Applicant argues that “claim does not merely provide a method of organizing human activity.  Rather… clearly recites substantive steps for receiving, obtaining, identifying, changing and transmitting” and specifically argues that “this is not situation where general-purpose computer component are added post-hoc to fundamental economic practice or mathematical equation. Rather, the claims to specific implementation of a solution to a problem in the technology of converting user handwriting into text information” (response page 8-12). 
	The examiner disagrees. 
As initial matter, it is not self-evident whether claim 1 as whole clearly improves a technology or computer functionality (MPEP 2016-05(a-h)); accordingly, the examiner continues 101 inquiry: Per prong 1, Step 2A, the above emphasized element/concepts are not meaningfully different than those concepts found by the courts to be abstract, namely.  In particular, manipulation or editing of text based on other texts clearly relates to pre-internet activity of writing/editing/authoring text based on other samples/templates of writings, compositions, and/or documents/contracts.  For example, students in grade school through college/university, are often asked to write essays, compositions, contracts, and subsequently, a instructor may review and markup the content of essay/composition/contracts pointing out to a student to follow an appropriate style of writing having various structure (e.g. into, middle, conclusion etc.) as provided by previous samples, notes, lessons, and/or books.  The student may subsequently, make edits, and reorganize their essay/composition/contract to the writing samples as pointed to by the instructor for subsequent submission/re-review.  Thus, recited emphasized portions “Identifying, a first structure of the first text and a second structure of the obtained at least one second text, wherein the first structure and the second structure includes at least one of a paragraph structure and a sentence structure; and changing, at least part of the first text based on the first identified structure of the first text and the identified second structure of the obtained at least one second text; and {communicating] the changed at least part of the first text to the receiver’ clearly falls into categories of Certain Methods Of Organizing Human Activity and/or Mental processes including concepts performed by humans using pen and paper that have been known and used for hundreds of years.  Per prong 2, Step 2A, the additional elements of “receiving, via an input interface of the electronic device, a first text from a user, wherein the first text is to be transmitted, via the communicator of the electronic device, to a receiver; obtaining, by a controller of the electronic device, at least one second text that has been previously transmitted or received between the user and the receiver” are merely pre-solution data gathering steps that are not indicative of integration into a practical application and are properly construed as insignificant extra-solution activity (see, MPEP 2106.05(g)).  Furthermore, the additional limitation of “transmitting, via communicator of the electronic device… text to the receiver” is merely post solution Insignificant Extra-Solution Activity of sending or outputting the data (see. MPEP 2106.05 (g)).  Additionally, the recited claim limitations do not improve the functionality of the electronic device or achieve improved technical results.  Per Step 2B, the limitations “receiving, via an input interface of the electronic device, a first text from a user, wherein the first text is to be transmitted, via the communicator of the electronic device, to a receiver; obtaining, by a controller of the electronic device, at least one second text that has been previously transmitted or received between the user and the receiver…“transmitting, via communicator of the electronic device… text to the receiver” are merely data gathering and outputting steps that are well known and routine (MPEP 2106.05(d), “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)”, and MPEP 2106.05(g)).  Accordingly, the above limitations singularly or in combination do not result in the claim as a whole amounting to significantly more than the judicial exception.
Accordingly, applicant’s arguments are not persuasive. 

Applicant argues that “at least lack of any 102 or 103 prior art rejection makes it incorrect to assert “the recited claim limitation do not improve the functionality of the electronic device or achieve improved technical results” (response page 12)
The examiner disagrees. 	
Rejection of claims under 35 U.S.C. 101 does not rely on whether 102 or 103 rejections are applied or not. 
Accordingly, applicant’s argument is not persuasive. 

All other arguments not addressed directly depend on argument addressed above. 
The examiner disagrees as noted above, and/or the arguments are moot in view of modified rational/new grounds of rejection. 

	

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144